803 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MAURICE E. HUGHLEY, Plaintiff-Appellantv.SAM HAMMER, OFFICER ROBERT GERVIN, C.H. BOWLING, SHARONBLAIR, CITY OF KNOXVILLE, COUNTY OF KNOX, RONALDWEBSTER, ED DOSSETT, AND STATE OFTENNESSEE, Defendants-Appellees
No. 86-5519.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1986.

1
BEFORE:  KEITH and KENNEDY, Circuit Judges;  BROWN, Senior Circuit Judge

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The plaintiff is a prisoner at the Turney Center Prison in Only, Tennessee.  The defendants are various persons involved in the state court prosecution of the plaintiff for possessing a stolen credit card.  The plaintiff's complaint alleged that these defendants conspired to falsely present evidence to the grand jury concerning this charge.


4
The case was referred to a magistrate who recommended that the complaint be dismissed unless the plaintiff could file an adequate amended complaint.  The plaintiff moved for and received an extension of time in which to file his objections.  When he failed to file objections, the district court dismissed the case.


5
The rule in this Circuit is that a party must object to the magistrate's report or else the party waives any issues on appeal.  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).  The Supreme Court has approved this rule.  Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466, 475 (1985).  Because the plaintiff failed to file any objections to the magistrate's report, he has waived any issues on appeal.


6
In his informal brief, the plaintiff alleges that he was transferred to a county jail for a post-conviction relief hearing during the time in which he was required to file his objections.  However, according to his own statement of facts, he was transferred back to the Turney Center on March 19, 1986.  Therefore, there were fourteen days in which he could have filed objections before the district court entered its order dismissing the case on April 2, 1986.  So this argument is without merit.


7
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.